Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because it is not clear what the term “opening out” means with respect to the extraction line (line 18). The line as best understood is a closed loop so there would be no “opening” as the term is understood in the art. There are openings in the tank (e.g. 261) but these do not correspond with the extraction lines opening out; rather they support cleaning of the tank.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-102007051922-A1 Reinke et al. (“Reinke”).

Regarding claim 16, Reinke sets forth the tank as set forth in the claim including a fastening wall (that which 32 is fastened to), a tank opening (that which 36 extends through), a first tank top side (side extending from 20 away from the fastening wall), a first tank base section (the obliquely extending wall defining the bottom left portion of the container), a second tank base section (the section extending away from the first tank base section) parallel to the first tank top side (as evident from Fig. 1), an extraction device (assembly defining 36) including an attachment device 32. The remaining limitations are evident from the Figure in correspondence with the interpretation provided above. 

Regarding claim 17, Reinke sets forth the tank system of claim 16 also including a side wall (wall that extends from the extraction device to the first tank base section) wherein the fastening wall extends obliquely relative to the side wall (as evident from Fig. 1).

Regarding claim 18, Reinke sets forth the tank system of claim 17 wherein the first tank base section has a first end (top end, marked as “1” in the annotated drawing below) and a second end (marked as “2” below), the side wall has a lower end (end of the side wall immediately adjacent “1”) with the remaining limitations evident from Fig. 1.

    PNG
    media_image1.png
    484
    549
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 19-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617